ROSE, District Judge.
This is a libel filed on behalf of the widow and infant children of Martin Szczesek. The deceased was working with Frank Imbrovek, the libelant in the aforegoing case. He received fatal injuries in the same accident in which Imbrovek was hurt. The cases were tried together.
[1] For: the reasons therein stated, I find that his death resulted from negligence of the Atlantic Transport Company. In this case that company set up the additional defense that admiralty has no juris*241diction to enforce the Maryland form of Lord Campbell’s act. For the reasons stated in my opinion in the case of State of Maryland, to the use of Pryor et al., v. Miller et al. (D. C.) 180 Fed. 796, this defense is overruled.
[2] The deceased was 40 years of age. lie leaves a wife and 5 children, the eldest of whom is 16, the youngest 3 years. He earned about $10 a week. An allowance of $4,500 to his widow and children in the aggregate would be fair and reasonable.
1 will hear the proctors for the libelants further as to the proper division of this sum among the widow and children,